Exhibit 10.14

 

LOGO [g832380g54r48.jpg]

AMENDMENT TO EMPLOYMENT LETTER

This Amendment to Employment Letter (this “Amendment”) is entered into as of
January 15, 2015 (the “Effective Date”), by and between Tokai Pharmaceuticals,
Inc. (“the Company”), having a place of business at One Broadway, 14th floor,
Cambridge, MA 02142, and Karen Ferrante (the “Executive”) residing at 150
Adirondack Drive, East Greenwich, RI 02818.

WHEREAS, the Company and the Executive are parties to an employment letter,
dated April 7, 2014 (the “Original Letter”); and

WHEREAS, the Parties wish to amend the Original Letter to address the benefits
provided to the Executive in the event of a termination of her employment.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I—AMENDMENTS TO ORIGINAL LETTER

1.1 Section 13 of the Original Letter is hereby amended and restated in its
entirety to be and read as follows:

“13. Termination Without Cause or for Good Reason.

 

  a. Severance Benefits in Connection with Termination. Subject to Sections
13(b) and (c), if the Company terminates your employment without Cause (as
defined below), or you terminate your employment for Good Reason (as defined
below), (i) you will receive as severance pay an amount equal to your then
current base salary for a period equal to (x) the number of full months worked
if the termination of your employment with the Company occurs prior to April 7,
2015 or (y) 12 months if the termination of your employment with the Company
occurs on or after April 7, 2015 (in each case, subject to all applicable
federal, state and local taxes and withholdings, and payable over the period set
forth in Section 13(a)(i)(x) or 13(a)(i)(y), as applicable, in accordance with
the Company’s regular payroll practices) and (ii) provided that you are eligible
for and elect COBRA coverage, the Company will pay the amount of premiums it
pays for active employees with similar coverage for you and your covered
beneficiaries but not more each month than the monthly amount it was paying for
your coverage when your employment ended until the earlier of six months after
your employment ends or the date you (or, as applicable, your beneficiaries)
become eligible for coverage at a new employer, provided that if the Company’s
paying such premiums violates nondiscrimination laws, the payments will cease.



--------------------------------------------------------------------------------

  b. Severance Benefits in Connection with Termination Upon or Within One Year
Following a Change in Control Event. Subject to Section 13(c), if, upon or
during the 12 month period commencing upon a Change in Control Event (as defined
below), your employment with the Company or the acquiring or succeeding company
is terminated by the Company or the acquiring or succeeding company without
Cause or, upon or during the 12 month period commencing upon the Change in
Control Event, you terminate your employment with the Company or the acquiring
or succeeding company for Good Reason, then, in lieu of the severance and other
benefits provided for in Section 13(a), to the extent applicable, (i) you will
receive as severance pay (x) an amount equal to 12 months of your then-current
base salary (subject to all applicable federal, state and local taxes and
withholdings and payable over an 12-month period in accordance with the
Company’s regular payroll practices) and (y) an amount equal to 100% of your
then-current annual target bonus (subject to all applicable federal, state and
local taxes and withholdings and payable in a lump sum), (ii) provided that you
are eligible for and elect COBRA coverage, the Company will pay the amount of
premiums it pays for active employees with similar coverage for you and your
covered beneficiaries but not more each month than the monthly amount it was
paying for your coverage when your employment ended until the earlier of 12
months after your employment ends or the date you (or, as applicable, your
beneficiaries) become eligible for coverage at a new employer, provided that if
the Company’s paying such premiums violates nondiscrimination laws, the payments
will cease, and (iii) notwithstanding the terms of any stock option agreement,
restricted stock agreement, restricted stock unit agreement or other stock award
(“Equity Awards”), the vesting of all Equity Awards held by you on the date of
termination shall be automatically accelerated, effective as of the date of
termination, such that such Equity Awards shall become 100% fully vested.

 

  c.

Conditions of Severance Benefits. You will not receive your severance pay or the
other benefits set forth in Sections 13(a) and (b) of this letter unless (i) you
are in full compliance with the Non-Competition Agreement described in Section 9
and (ii), within 60 days following your last day of employment (or such lesser
period as is then required by the Severance Agreement), you timely execute and
return a severance and release of claims agreement provided by the Company (the
“Severance Agreement”) and, if applicable, allow it to become effective by not
revoking your acceptance (the “Severance Conditions”). Upon the satisfaction of
the Severance Conditions, your receipt of severance pay and other benefits shall
commence (or in the case of any lump sum payment, shall paid and, in the case of
any Equity Awards, shall vest) on the Company’s first payroll date following the
eighth day after you execute the Severance Agreement (provided that if the 60
day period described above ends in a calendar year subsequent to the year in
which you are terminated, payment



--------------------------------------------------------------------------------

  will not begin before the first business day of that subsequent year), and
shall continue for the periods described in Sections 13(a) and (b), as
applicable. Any severance pay or other benefits payable under this Section 13
will be subject to the terms and conditions set forth in Exhibit A.

 

  d. Definitions. For the purposes of this Section 13:

 

  (i) “Cause” means: (a) your conviction of, or plea of guilty or nolo
contendere to, any crime involving dishonesty or moral turpitude or any felony;
or (b) a good faith finding by the Company that you have (i) engaged in
dishonesty, willful misconduct or gross negligence, (ii) breached or threatened
to breach the Non-Competition Agreement, (iii) violated Company policies or
procedures, and/or (iv) failed to perform your assigned duties to the Company’s
satisfaction, following notice of such failure by the Company and a period of
fifteen (15) days to cure.

 

  (ii) “Change in Control Event” means:

 

  (a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control Event: (x) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), or (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

 

  (b)

the consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”),



--------------------------------------------------------------------------------

  unless, immediately following such Business Combination all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Outstanding Company Voting Securities immediately prior to such Business
Combination: provided that, where required to avoid additional taxation under
Section 409A, the event that occurs must also be a “change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury
Regulation Section 1.409A-3(i)(5).

 

  (iii) “Good Reason” means: (a) a material adverse change in your duties,
responsibilities, title or reporting relationship, (b) a material reduction in
your annualized base salary without your prior consent (other than in connection
with, and in an amount substantially proportionate to, reductions made by the
Company to the annualized base salaries of its other senior executives), or
(c) the relocation of the Company following a Change in Control Event, such that
your daily commute is increased by at least 50 miles. To terminate your
employment for Good Reason you must (a) provide notice to the Company of the
event giving rise to the Good Reason within 90 days after such event occurs,
(b) provide the Company with at least 30 days to cure, and (c) if not cured,
resign for Good Reason within 30 days following expiration of the cure period.”

ARTICLE II—MISCELLANEOUS

2.1 Original Letter, as Amended. Other than as set forth in this Amendment, the
Original Letter remains unchanged and in full force and effect, and in the event
that there is any conflict between the terms of this Amendment and the Original
Letter, the terms of this Amendment will prevail.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to the
Original Letter to be executed as of the Effective Date.

 

TOKAI PHARMACEUTICALS, INC. By: /s/ Timothy J. Barberich Timothy J. Barberich

Chairman of the Compensation Committee

of the Board of Directors

EXECUTIVE By: /s/ Karen Ferrante Karen Ferrante